United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 12, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-41452
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ROBERTO FERNANDO RENDON,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 1:05-CR-178-3
                      --------------------

Before KING, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Roberto Fernando Rendon appeals his sentence following his

guilty-plea conviction for possession of more than five kilograms

of cocaine with intent to distribute.   He argues that the

district court erred by increasing his sentence on the basis of

facts neither admitted by him nor found by a jury beyond a

reasonable doubt.   Because the district court was not operating

under a mandatory guidelines regime when it sentenced Rendon, the

district court was authorized to find pertinent sentencing facts.

United States v. Mares, 402 F.3d 511, 516-20 (5th Cir.), cert.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-41452
                                -2-

denied, 126 S. Ct. 43 (2005).   Rendon also contends that the

district court wrongly considered the Sentencing Guidelines as

mandatory despite the decision in United States v. Booker, 543

U.S. 220 (2005).   This assertion is unsupported by the record.

Consequently, the judgment of the district court is AFFIRMED.